Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark St. Amour (Reg. 73,127) on 7/8/2022.

The application has been amended as follows: 

33. An application device for application of a fluid without atomization of the fluid, the fluid being one of a paint, a sealant, a separating agent, or an adhesive, the application device, comprising:
               a perforated plate for application of the fluid onto a component without atomization of the fluid, 
               the perforated plate having at least three through-holes for passage of the fluid, wherein the at least three through-holes are assigned to a row of nozzles with a central region and two edge regions, each of the at least three through-holes defining an axis, the axes linearly aligned and parallel to each other,
               wherein at least one outermost through-hole of the at least three through-holes is in at least one of the two edge regions and has at least one reference opening diameter that is smaller than at least one reference opening diameter of at least one through-hole in the central region of the at least three through-holes assigned to the row of nozzles,
               wherein at least two outermost through-holes in one edge region have different reference opening diameters than each other, and the reference opening diameters of the at least two outermost through-holes in the one edge region are smaller than reference opening diameters of the through-holes of the central region, 
               

               wherein each through-hole of the at least three through-holes has a hopper shaped hole inlet opening, the hopper shaped hole inlet openings of the at least three through-holes all being a different depth relative to each other, and
               wherein an edge of the perforated plate is thicker along the axis than at the through-holes along the axis.

Allowable Subject Matter
Claims 33-35, 37, 40-43, 45, 47, 48, 50-53 and 57-62 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not demonstrate three hopper shaped hole inlet openings at different depths relative to each other in combination with the rest of the claimed limitations. Wohr et al. in view of Groch and specifically Masao et al. demonstrates two hopper shaped hole inlet openings at different depths but provide no teaching for another hopper shaped hole inlet opening at a third depth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752